Ferguson, Judge
(dissenting):
I dissent.
In a long series of cases, this Court has consistently held that when an accused is suspected of an offense a statement, within the meaning of Article 31, Uniform Code of Military Justice, 10 USC § 831, may not be obtained from him unless he is first advised of his right to silence under this section of the Code. United States v Taylor, 5 USCMA 178, 17 CMR 178 (1954); United States v Holmes, 6 USCMA 151, 19 CMR 277 (1955); United States v Nowling, 9 USCMA 100, 25 CMR 362 (1958); United States v Williams, 10 USCMA 578, 28 CMR 144 (1959); United States v Corson, 18 USCMA 34, 39 CMR 34 (1968); United States v Rehm, 19 USCMA 559, 42 CMR 161 (1970). In the case at bar, Chief Warrant Officer Braxton testified, in part:
“. . . [A]fter he [the accused] was apprehended by myself and he didn’t have an ID card, and he gave me an erroneous name and erroneous organization at division, I sent him down to Food Service Company to try to get his identification.” [Emphasis supplied.]
Braxton ordered a chaser (guard) to accompany the accused. When the accused returned with his wallet, the unauthorized identification card (specification 1, Charge II) was found therein. Braxton further testified that it was not until after he observed the card that he warned the accused in accordance with the provisions of Article 31, Code, supra. Under such circumstances, the admission into evidence of the identification card was error materially prejudicial to the substantial rights of the appellant. United States v Nowling; United States v Corson; United States v Rehm, all supra.
I would reverse the accused’s conviction for the unlawful possession of an unauthorized identification card *527and order Charge II and its specification dismissed. I would return the record of trial to the Judge Advocate General of the Navy and direct that the Court of Military Review may reassess the sentence on the basis of the remaining offense of absence without leave.